Citation Nr: 1627116	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  15-40 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318 (West 2014).


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel 



INTRODUCTION

The Veteran had military service in the United States Armed Forces of the Far East from December 1941 to June 1946, with No Casualty Status (NCS) from May 1942 to January 1943 and with recognized guerilla service and regular Philippine Army service from May 1943 to June 1946.  He died in January 2001.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In addition to the paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  VBMS and Virtual VA contain documents relevant to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was not a prisoner of war and was not evaluated as totally disabled from service-connected disabilities for ten continuous years immediately prior to his death and was not evaluated as totally disabled continuously after his discharge from service for no less than five years immediately preceding his death.



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under have not been met.  38 U.S.C.A. 
§ 1318 (West 2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

In general, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if the veteran's death was not the result of his or her own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as 1) totally disabling for a continuous period of at least 10 years immediately preceding death, or 2) totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death, or 3) totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2015). 

The Veteran was discharged from service in 1946 and died in 2001.  The Veteran was service-connected for pulmonary tuberculosis.  He was evaluated as 100 percent disabling effective September 6, 1960, and 50 percent disabling, effective July 18, 1908.  The appellant has not asserted, and the evidence does not indicate, that the Veteran was a prisoner of war at any time.  As the Veteran was not rated totally disabling for 10 years prior to death, or totally disabling continuously since service discharge and for a period of no less than five years immediately preceding death, and was not a prisoner of war, the appellant is not entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  This claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (noting that where the law and not the evidence is dispositive, the claim must be denied because of a lack of entitlement under the law).


ORDER

Entitlement to service connection for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


